Title: To Benjamin Franklin from James Kinsey, 26 March 1775
From: Kinsey, James
To: Franklin, Benjamin


Sir
Burlington March 26 1775.
By the favor of Mr. Wister I transmitt the Votes and Laws of the last Session of Assembly, Which I hope will be delivered safely to you together with this inclosing a Duplicate of the petition to the King.

In my last I Stated Mr. Wilmotts Affair fully, hope he will see by it that the Colony has not been to blame and that he will speedily receive his Money.
It Woud give us pleasure to hear of the Approbation of the Crown to the Law for instituting a suit against the late Eastern Treasurer: If there shoud be any Opposition made pray do the Committee of Correspondence the favor to Acquaint them therewith. With great Respect I am Your Most humble Servant
J Kinsey
 
Addressed: To / Dr Benjamin Franklin / Craven Street / London
Notation by Jonathan Williams, Jr.: J Kinsey New Jersey Mar. 26. 1775 recd July 7 1775 Answd 12th & 19th July 1775
